Notice of Pre-AIA  or AIA  Status
 	The present application 16/376,950, filed on 9/16/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of US APPLICATION #14/218,912 filed on  03/18/2014 is now US PAT 10268639 US Application #14/218,912 has domestic PRO application #  61/800,126  filed on 03/15/2013

DETAILED ACTION
Claims 21-29,30-40, are allowed in this application.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
1/28/2022 has been entered

Examiner acknowledges applicant’s amendment filed on 1/28/2022.
Drawings
The Drawings filed on 4/1/2019 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for domestic priority provisional
application # 61/800,126 filed on 03/15/2013 under 35 U.S.C. 119 (e).
Double Patenting
 	In view of Terminal disclaimer filed on 2/10/2022 approved, the double patent rejection as set forth in the previous office action is hereby withdrawn. 

Interview:
 	On 2/10/2022, a telephone call was made to applicant's Attorney Hammerlind, Chad J Reg No. 67565 discussed examiner’s amendment to claims 21,30-32,40, cancel claim 29.   The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 21-28,30-40





EXAMINER’S AMENDMENT
 	           An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Hammerlind, Chad J Reg No. 67565 on 2/9/2022.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:

1-20. (canceled)
21.	(Currently Amended) A method of performing a join of a plurality of tables, the method comprising:	receiving, at a computer node, a query identifying a plurality of tables to be joined; 	identifying, by the computer node, one or more first entries in a first table that satisfy one or more criteria included in the query;
	creating, by the computer node, a first active flag structure that includes first flags,
wherein at least one of the first flags indicates a true value and a flag of the first flags indicates a true value when a respective entry of the one or more first entries in the first table satisfies the one or more criteria, and
wherein the flag of the first flags indicates a false value when the respective entry does not satisfy the one or more criteria included in the query;
, wherein the request includes a plurality of separate requests;	determining, by the computer node, an identifier for each of the identified keys, the identifier specifying a memory location for a corresponding second entry; 	sending, by the computer node, the separate requests based on the identifiers;
updating, by the computer node, at least one of the first flags of the first active flag structure that indicate a true value to indicate a false value based on a response to the request;	identifying a first group of the first flags of the first active flag structure that indicate a true value; and	retrieving data corresponding to the first group of the first flags for creating an output table.
22.	(previously presented) The method of claim 21, wherein the query includes a where component with the one or more criteria.
23.	(Previously Presented) The method of claim 21, further comprising:	storing, by the computer node, the first active flag structure.

25.	(Previously Presented) The method of claim 21, wherein each bit of the first flags corresponds to a different row of the first table.
26.	(previously presented) The method of claim 21, wherein the first active flag structure includes identifiers of rows that satisfy the one or more criteria.
27.	(previously presented) The method of claim 21, wherein the keys are foreign keys that correspond to primary keys in the second table.
28.	(Previously Presented) The method of claim 21, wherein the request is for second flags in a second active flag structure.
29.	(Canceled) 
30.	(Currently Amended) The method of claim [[29]]21, wherein determining the identifier includes using a hash function operation on an identified key.
21, wherein the identifiers specify a plurality of computer nodes, and wherein each separate request is sent from the computer node to another computer node.
32.	(Currently Amended) The method of claim [[29]]21, wherein the separate requests are remote direct memory access (RDMA) requests.
33.	(Previously Presented) The method of claim 21, further comprising:	setting, by the computer node, one or more flags of the first flags of the first active flag structure to indicate the true value in response to identification of a corresponding table entry that satisfies at least one criterion of the one or more criteria.
34.	(previously presented) The method of claim 21, wherein the response for a particular identified key is false when there is no corresponding entry in the second table or when the response includes no value corresponding to the particular identified key.
35.	(previously presented) The method of claim 21, wherein the response includes an identification of another computer node that stores the one or more second entries in the second table.

37.	(previously presented) The method of claim 21, wherein the first active flag structure is a column of bits and wherein each bit of the bits correspond to a different row of the first table.
38.	(previously presented) The method of claim 21, wherein the response to the request is received from another computer node of a plurality of computer nodes.
39.	(previously presented) The method of claim 21, wherein the at least one of the first flags is updated to indicate the false value when a corresponding second flag indicates the false value.
40.	(Currently Amended) A non-transitory computer product comprising a computer readable medium storing a plurality of instructions that, when executed by a computer, cause the computer to perform operations comprising:	receiving, at a computer node, a query identifying a plurality of tables to be joined; 	identifying, by the computer node, one or more first entries in a first table that satisfy one or more criteria included in the query;

wherein at least one of the first flags indicates a true value and a flag of the first flags indicates a true value when a respective entry of the one or more first entries in the first table satisfies the one or more criteria, and
wherein the flag of the first flags indicates a false value when the respective entry does not satisfy the one or more criteria included in the query;
identifying, by the computer node, keys corresponding to one or more second entries in a second table based on the identified one or more first entries in the first table that are associated with a flag of the first flags indicating the true value;	using the identified keys to generate a request corresponding to the one or more second entries in the second table, wherein the request includes a plurality of separate requests;	determining, by the computer node, an identifier for each of the identified keys, the identifier specifying a memory location for a corresponding second entry; 	sending, by the computer node, the separate requests based on the identifiers;	updating, by the computer node, at least one of the first flags of the first active flag structure that indicates a true value to indicate a false value based on a response to the request;	identifying a first group of the first flags of the first active flag structure that indicate a true value; and	retrieving data corresponding to the first group of the first flags for creating an output table.
Reasons for Allowance

 	Claims 21-28,30-40 are allowed.
	The following is an examiner’s statement of reasons:

	The prior art of  Woehler et al., US Pub.No. 2008/0033907 is directed to multi-join indexes and extended join indexes, more specifically, multi-join indexes with anchor surrogate identifiers combined with extended join indexes.  Prior art of Woehler teaches receiving in a search system a search query for a search of basis tables of a business object, identifying elementary expressions in the search query, the elementary expressions being linked by AND and/or OR operators, and for each elementary expression identified, determining at least one join path to an anchor table of the basis tables to generate a join graph. In other aspects, the method further includes the acts of segmenting all AND operators into AND groups connected by OR operators, and for each pair of elementary expressions in an AND group, identifying intersections of the join paths in the join graph. In still yet other aspects, the method includes the acts of translating surrogate identifiers of each elementary expression until an intersection is reached to produce surrogate identifiers of each anchor table, and linking the surrogate identifiers of each anchor table according to the OR operators.   It is noted that a validity flag may be set that marks the validity of a row when other inner joins are taken into account.  The flag is maintained when a table is updated.  During query evaluation, only rows for which the flag is set are considered  (Abstract, 0010, fig 1-3)


 	The prior art of  Boulanov, US Ptent No. 8,812,554 is directed to storing shared data records in relational database, more specifically, a hierarchical tree of data having  
	The prior art of Eldson et al., US Pub.No. 2011/0082854 is directed to joining indexes for query optimization in a multi-tenant database, more specifically original  query is associated with data accessible by the tenant, and wherein the multi-tenant database system includes at least a first index and a second index. Metadata associated with the data is retrieved, wherein at least a portion of the data is stored in a common table within the multi-tenant database system. A first index column is scanned to identify a first set of rows, wherein the first index column is selected based on the original query. A second index column is scanned to identify a second set of rows, wherein the second index column is selected based on the original query. An intersection of the first set of rows and the second set of rows is determined, so as to identify a third set of rows. A query path is determined by analyzing at least one of the group consisting of metadata generated from information about the tenant and metadata generated from the data accessible by the tenant. (Abstract, 0006-0007)

“using the identified keys to generate a request corresponding to the one or more second entries in the second table, wherein the request includes a plurality of separate requests;	determining, by the computer node, an identifier for each of the identified keys, the identifier specifying a memory location for a corresponding second entry; 	sending, by the computer node, the separate requests based on the identifiers”,  	updating, by the computer node, at least one of the first flags of the first active flag structure that indicate a true value to indicate a false value based on a response to the request”, in claim 21,40
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 22-28,30-39  being definite, enabled by the specification, and further limiting to the independent claims are also allowable.



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Srirama Channavajjala/Primary Examiner, Art Unit 2154